DISMISS and Opinion Filed August 5, 2013




                                          S
                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00942-CV

            KENNETH WOODS D/B/A PLATINUM PROPERTIES, Appellant
                                   V.
                     CHARLIE MAE THOMPSON, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-04525-D

                               MEMORANDUM OPINION
                          Before Justices O’Neill, Francis, and Fillmore
                                   Opinion by Justice Francis
       Before the Court is appellee’s July 12, 2013 motion to dismiss the appeal. Appellee

contends the appeal should be dismissed for want of jurisdiction. Appellant did not file a

response to the motion.

       The trial court rendered a final default judgment on October 29, 2012. Appellant did not

file a post-judgment motion extending the appellate deadlines. Accordingly, his notice of appeal

was due on November 28, 2012. See TEX. R. APP. P. 26.1. Without a timely filed notice of

appeal, this Court lacks jurisdiction. See TEX. R. APP. P. 25.1(b).

       Appellant filed his notice of appeal on July 9, 2013, more than eight months past the

deadline. Because his notice of appeal was untimely, this Court lacks jurisdiction. Accordingly,
we grant appellee’s motion and dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                    /Molly Francis/
                                                    MOLLY FRANCIS
130942F.P05                                         JUSTICE




                                              –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

KENNETH WOODS D/B/A                               On Appeal from the County Court at Law
PLATINUM PROPERTIES, Appellant                    No. 4, Dallas County, Texas.
                                                  Trial Court Cause No. CC-12-04525-D.
No. 05-13-00942-CV       V.                       Opinion delivered by Justice Francis.
                                                  Justices O’Neill and Fillmore, participating.
CHARLIE MAE THOMPSON, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, CHARLIE MAE THOMPSON, recover his costs of this
appeal from appellant, KENNETH WOODS D/B/A PLATINUM PROPERTIES.


Judgment entered August 5, 2013




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE




                                            –3–